Name: Commission Regulation (EEC) No 2389/88 of 29 July 1988 laying down detailed rules for the application of a direct aid scheme for small producers of cereals for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 205/72 Official Journal of the European Communities 30 . 7. 88 COMMISSION REGULATION (EEC) No 2389/88 of 29 July 1988 laying down detailed rules for the application of a direct aid scheme for small producers of cereals for the 1988/89 marketing year shall be allocated according to the terms of this Regulation . 2. The overall amount of the aid referred to in Article 2 (3) of the abovementioned Regulation shall be allocated among the Member States as set out in the Annex hereto. Pursuant to Article 2 (4) of that Regulation, no amount shall be fixed for Spain, Greece or Italy. Article 2 1 . Member States shall pay the aid to the producers on presentation of supporting documents certifying that they have paid the co-responsibility levies referred to in Article 1 ( 1 ) of Commission Regulation (EEC) No 1432/88 of 26 May 1988 laying down detailed rules for applying the co-responsibility levy in the cereals sector (4). The Member States may require other supporting documents to be presented. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 4 (5) thereof, Having regard to Council Regulation (EEC) No 2227/88 of 19 July 1988 laying down detailed rules for the special arrangements applicable to small producers under the co-responsibility arrangements in the cereals sector (3), Whereas' Article 4 of Regulation (EEC) No 2227/88 defines the criteria according to which the overall amount of aid fixed for the marketing year in question is to be allocated among the Member States ; whereas the said allocation among the Member States should be made according to those criteria ; Whereas certain criteria should be laid down to enable the Member States to define small producers of cereals eligible for that aid ; Whereas the conditions for payment of the aid should be laid down ; whereas, to that end, small producers must provide evidence that they have borne the cost of the co-responsibility levies ; whereas that evidence, in the form of supporting documents, does not preclude the possibility provided for in Article 3 of Regulation (EEC) No 2227/88 of granting the aid on a flat-rate basis ; Whereas Article 4 of Regulation (EEC) No 2227/88 provides that Member States which experience particular difficulties of an administrative or technical nature may grant the aid to small producers in the form of compen ­ sation for co-responsibility levies, to offset which the aid is not paid ; whereas that situation arises for Spain, Greece and Italy ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article '3 The aid shall be paid to the recipients no later than 31 December following the end of the marketing year in respect of which the aid is granted. Article 4 In Spain, Greece and Italy, the aid for small producers of cereals shall take the form of compensation for co-responsibility levies payable by the latter for up to :  an amount corresponding, for each producer, to the levy for 25 tonnes of cereals,  an overall amount per Member State, equal to :  43,98 million ECU for Spain,  14,67 million ECU for Greece,  47,70 million ECU for Italy. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . The direct aid for small producers of cereals as provided for in Article 2 of Regulation (EEC) No 2227/88 It shall apply with effect from 1 July 1988 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26. 7. 1988, p. 16 . 0 OJ No L 197, 26. 7. 1988, p. 26. (4) OJ No L 131 , 27. 5 . 1988, p. 37. 30 . 7. 88 Official Journal of the European Communities No L 205/73 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Allocation of the aid for small producers among the Member States Member State million ECU France Federal Republic of Germany United Kingdom Denmark Ireland Belgium Netherlands Luxembourg 59,25 27,85 9,81 8,58 2,79 3,17 1,96 0,24 Total 113,65